Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  on lines 10-11, as best understood by the Examiner, “second transform coefficient” should be “second transform coefficients”.  Appropriate correction is required.

Remarks
1.	The Examiner would like to note that the method steps of claim 13 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer readable medium merely serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to p. 71, lines 16-24 of the Applicant’s Specification as filed, except with an additional storing step. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,076,150. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-12 are anticipated by claims 1-2.

Current Application
U.S. patent no. 11,076,150
Claim 11
Claim 1
11. An encoding method for encoding a current block in a picture, the encoding method comprising: determining whether to use intra prediction for the current block; performing a transforming process when determining to use intra prediction for the current block; and quantizing transform coefficients generated by the transforming process; wherein the transforming process includes: (i) performing a first transform on a residual signal of the current block using a first transform basis to generate first transform coefficients, and performing a second transform on the first transform coefficients using a second transform basis to generate second transform coefficient, with an intra prediction mode of the current block being a predetermined mode or with the first transform basis being same as a predetermined transform basis; and (ii) performing a first transform on a residual signal of the current block using a first transform basis to generate first transform coefficients, with the intra prediction mode of the current block being different from the predetermined mode and the first transform basis being different from the predetermined transform basis.
1. An encoder that encodes a current block in a picture, the encoder comprising: circuitry; and memory, wherein using the memory, the circuitry: determines whether to use intra prediction for the current block; when determining to use intra prediction for the current block, (i) performs a first transform on a residual signal of the current block using a first transform basis to generate first transform coefficients; and (ii-1) performs a second transform on the first transform coefficients using a second transform basis to generate second transform coefficients and quantizes the second transform coefficients, when an intra prediction mode of the current block is a predetermined mode or when the first transform basis is same as a predetermined transform basis; and (ii-2) quantizes the first transform coefficients without performing the second transform when the intra prediction mode of the current block is different from the predetermined mode and the first transform basis is different from the predetermined transform basis. transform basis.
Claim 12
Claim 2
12. A decoding method for decoding a current block in a picture, the decoding method comprising: determining whether to use intra prediction for the current block; and performing an inverse transforming process when determining to use intra prediction for the current block; wherein the inverse transforming process includes: (i) performing a second inverse transform on inverse quantized coefficients of the current block using a second inverse transform basis to generate second inverse transform coefficients and performing a first inverse transform on the second inverse transform coefficients using a first inverse transform basis, with an intra prediction mode of the current block being a predetermined mode or with the first inverse transform basis used in the first inverse transform of the current block being same as a predetermined inverse transform basis; and (ii) performing the first inverse transform on the inverse quantized coefficients of the current block using the first inverse transform basis without performing the second inverse transform, with the intra prediction mode of the current block being different from the predetermined mode and the first inverse transform basis being different from the predetermined inverse transform basis.
2. A decoder that decodes a current block in a picture, the decoder comprising: circuitry; and memory, wherein using the memory, the circuitry: determines whether to use intra prediction for the current block; and when determining to use intra prediction for the current block, (i-1) performs a second inverse transform on inverse quantized coefficients of the current block using a second inverse transform basis to generate second inverse transform coefficients and performs a first inverse transform on the second inverse transform coefficients using a first inverse transform basis, when an intra prediction mode of the current block is a predetermined mode or when the first inverse transform basis used in the first inverse transform of the current block is same as a predetermined inverse transform basis; and (i-2) performs the first inverse transform on the inverse quantized coefficients of the current block using the first inverse transform basis without performing the second inverse transform, when the intra prediction mode of the current block is different from the predetermined mode and the first inverse transform basis is different from the predetermined inverse transform basis.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. patent no. 11,076,150 in view of Seregin et al. (U.S. 2014/0294078), hereinafter Seregin. 
Current Application
U.S. patent no. 11,076,150
Claim 13
Claim 2
13. A non-transitory computer readable medium storing a bitstream, the bitstream comprising: a parameter according to which a decoder selects a second inverse transform basis from among second inverse transform basis candidates; and a picture including a current block on which an inverse transforming process is performed when intra prediction is used for the current block, wherein in the inverse transforming process: (i) a second inverse transform is performed on inverse quantized coefficients of the current block using the second inverse transform basis selected to generate second inverse transform coefficients and a first inverse transform is performed on the second inverse transform coefficients using a first inverse transform basis, with an intra prediction mode of the current block being a predetermined mode or with the first inverse transform basis used in the first inverse transform of the current block being same as a predetermined inverse transform basis; and (ii) the first inverse transform is performed on the inverse quantized coefficients of the current block using the first inverse transform basis without the second inverse transform being not performed, with the intra prediction mode of the current block being different from the predetermined mode and the first inverse transform basis being different from the predetermined inverse transform basis.
2. A decoder that decodes a current block in a picture, the decoder comprising: circuitry; and memory, wherein using the memory, the circuitry: determines whether to use intra prediction for the current block; and when determining to use intra prediction for the current block, (i-1) performs a second inverse transform on inverse quantized coefficients of the current block using a second inverse transform basis to generate second inverse transform coefficients and performs a first inverse transform on the second inverse transform coefficients using a first inverse transform basis, when an intra prediction mode of the current block is a predetermined mode or when the first inverse transform basis used in the first inverse transform of the current block is same as a predetermined inverse transform basis; and (i-2) performs the first inverse transform on the inverse quantized coefficients of the current block using the first inverse transform basis without performing the second inverse transform, when the intra prediction mode of the current block is different from the predetermined mode and the first inverse transform basis is different from the predetermined inverse transform basis.


Claim 13 of the current application also includes a non-transitory computer readable medium storing a bitstream. See Remarks above and the rejection below for the specific data.
However, Seregin further teaches a non-transitory computer readable medium storing a bitstream ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of the abovementioned patent with the missing limitations as taught by Seregin to transmit, receive, encode, decode, and/or store digital video information more efficiently (Seregin [0003]).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin.

Regarding claim 13, Seregin discloses a non-transitory computer readable medium storing a bitstream (Seregin [0042]), the bitstream comprising: a parameter according to which a decoder selects a second inverse transform basis from among second inverse transform basis candidates; and a picture including a current block on which an inverse transforming process is performed when intra prediction is used for the current block, wherein in the inverse transforming process: (i) a second inverse transform is performed on inverse quantized coefficients of the current block using the second inverse transform basis selected to generate second inverse transform coefficients and a first inverse transform is performed on the second inverse transform coefficients using a first inverse transform basis, with an intra prediction mode of the current block being a predetermined mode or with the first inverse transform basis used in the first inverse transform of the current block being same as a predetermined inverse transform basis; and (ii) the first inverse transform is performed on the inverse quantized coefficients of the current block using the first inverse transform basis without the second inverse transform being not performed, with the intra prediction mode of the current block being different from the predetermined mode and the first inverse transform basis being different from the predetermined inverse transform basis (see Remarks above).

Allowable Subject Matter
All claims would be allowable if the claim objection above is overcome, the issue in the above Remarks is resolved and a terminal disclaimer is filed. See also prosecution history for U.S. parent application no. 16/733,774 with U.S. patent no. 11,076,150.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW K KWAN/Primary Examiner, Art Unit 2482